WIGGINTON, Chief Judge.
Appellant has appealed a judgment of conviction and sentence based upon a jury verdict finding him guilty of the offense of robbery. The sole point on appeal questions the sufficiency of the evidence to support the verdict and judgment.
The victim of the robbery positively identified appellant as the person who entered his store and at the point of a gun robbed him of the contents of his cash register and his wallet. Another witness identified appellant as having been observed about one and one-half blocks from the scene of the robbery just before the incident took place. The police officers testifying for the State offered evidence corroborating that of the other witnesses as to the identity of appellant. Appellant was his only witness and testified that he was not in the victim’s store at the time it was robbed. His defense was essentially one of mistaken identity.
It was the province of the jury to believe the witnesses whose testimony seemed credible, and to base its verdict on the evidence which it found to be true. We find substantial competent evidence in the record to support the jury’s verdict, and this court will not substitute its judgment for that of the jury or retry the case on the facts.1 The judgment appealed is accordingly affirmed.
CARROLL, DONALD K., and RAWLS, JJ., concur.

. Parrish v. State, (Fla.App.1957) 97 So.2d 356.